UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                               No. 00-1775



In Re: CLAUDE RAYMOND CURRY,

                                                            Petitioner.



               On Petition for Writ of Prohibition.


Submitted:   August 24, 2000                 Decided:   August 29, 2000


Before MICHAEL and MOTZ, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition dismissed by unpublished per curiam opinion.


Claude Raymond Curry, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

       Claude Raymond Curry has filed a petition for a writ of pro-

hibition, requesting an order stating that a federal district judge

in West Virginia is to accept “no order, decree or interpleader”

that violates his constitutional rights.    We dismiss the petition.

       A writ of prohibition is an extraordinary remedy to be granted

only when the petitioner has shown his right to the writ to be

clear and indisputable.     See In re: Vargas, 723 F.2d 1461, 1468

(10th Cir. 1983).    Here, Curry states that the order is necessary

because he intends to file a lawsuit to recover and obtain com-

pensation for property that was allegedly illegally seized from

him.    This is not a reason for granting the extraordinary relief

sought.   We therefore deny the motion for leave to proceed in forma

pauperis and dismiss the petition for a writ of prohibition.      We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                  PETITION DISMISSED




                                  2